DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 5, 7 – 10, 14 – 16, and 18 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luschi et al (US 2009/0110036) in view of Taha et al (US 2008/0159373).
Regarding claim 1, Luschi et al teach a receiver for data recovery from a channel signal of a communications channel (see figure 2), comprising: a quantization circuit to generate a quantized code corresponding to the channel signal (see figure 1, component 32, ADC); a first decision circuit to recover, in a first signal processing mode, digital data for the channel signal based on the quantized code corresponding to the channel signal (see figure 2, component 7 “rake receiver” or 19 “equalizer receiver”); a second decision circuit to recover, in a second signal processing mode, the digital data for the channel signal based on the quantized code corresponding to the channel signal (see figure 2, component 7 or 19); a signal quality detection circuit to determine a signal quality of the channel signal (see figure 2, component 10, estimation of channel 
Regarding claim 2, which inherits the limitations of claim 1, Luschi et al in view of Taha et al further teach wherein the first decision circuit recovers the digital data using a 
Regarding claim 3, which inherits the limitations of claim 1, Luschi et al in view of Taha et al further teach wherein the first decision circuit includes an adaptive equalizer or a decision feedback equalizer to recover the digital data in the first signal-processing mode (see  Luschi figure 6 and Taha paragraph 0066).
Regarding claim 5, which inherits the limitations of claim 1, Luschi et al in view of Taha et al further teach wherein the controller compares the signal quality parameter to a quality threshold and selects between the first mode and the second mode based on the comparison (see Luschi et al figure 4).
Regarding claim 7, which inherits the limitations of claim 1, Luschi et al in view of Taha et al further teach wherein the signal quality detection circuit receives the digital data for the channel signal and generates the parameter indicative of the signal quality of the channel signal based on the digital data for the channel signal (see Luschi figure 2 and 4).

Regarding claim 9, which inherits the limitations of claim 1, Luschi et al in view of Taha et al further teach wherein the signal quality detection circuit generates the parameter indicative of the signal quality of the channel signal based on channel information describing characteristics of the channel (see Luschi figure 2 and 4).
Regarding claim 10, which inherits the limitations of claim 1, Luschi et al in view of Taha et al further teach wherein the signal quality detection circuit generates the parameter indicative of the signal quality of the channel signal based on a mean squared error calculation of a difference between an ideal version of the channel signal and an actual waveform of the channel signal (see Luschi paragraph 0074 “mean square error”).
Regarding claim 14, which inherits the limitations of claim 1, Luschi et al in view of Taha et al further teach a switch coupled to an output of the first decision circuit and an output of the second decision circuit, wherein the controller controls the switch to select the output of the first decision circuit in the first signal processing mode and to select the output of the second decision circuit in the second signal processing mode (see figure 2, component 5). Luschi et al in view of Taha et al does not expressly teach a multiplexer to select the output signals. Use of Multiplexer to select desired signals is well known. Therefore using a multiplexer coupled to an output of the first decision 
Regarding claim 15, the claimed method including the subject matter mentioned above in the rejection of claim 1 is applicable hereto.
Regarding claim 16, which inherits the limitations of claim 15, the claimed method including the subject matter mentioned above in the rejection of claim 2 is applicable hereto.
Regarding claim 18, which inherits the limitations of claim 15, the claimed method including the subject matter mentioned above in the rejection of claim 5 is applicable hereto.
Regarding claim 19, the claimed non-statutory computer readable medium including the subject matter mentioned above in the rejection of claim 1 is applicable hereto.
Regarding claim 20, which inherits the limitations of claim 19, the claimed method including the subject matter mentioned above in the rejection of claim 2 is applicable hereto.

Claim 4 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luschi et al (US 2009/0110036) in view of Taha et al (US 2008/0159373) and further in view of Liu et al (US 2007/0165750).

Regarding claim 17, which inherits the limitations of claim 15, Luschi et al in view of Taha et al further teach wherein the first decision circuit includes an adaptive equalizer or a decision feedback equalizer to recover the digital data in the first signal-processing mode (see  Luschi figure 6 and Taha paragraph 0066). Luschi et al in view of Taha et al does not expressly disclose that the second processing mode is maximum likelihood signal detection method. However, Luschi et al and Taha disclose various method cab be used for the second processing method (see Luschi paragraph 0074,”MMSE, LSE, ZF etc.” and Taha paragraph 0030). Further, Maximum likelihood method is well known in that art. Additionally Liu et al teach Maximum Likelihood signal detection method (see figure 6A). Therefore, it would have been obvious to an ordinary skilled in the art at the time the invention was filed to use Maximum likelihood signal .

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luschi et al (US 2009/0110036) in view of Taha et al (US 2008/0159373) and further in view of Baumert (US 2004/012874).
Regarding claim 6, which inherits the limitations of claim 1, Luschi et al in view of Taha et al does not expressly teach signal quality is a parameter indicative of a vertical eye opening of the channel signal. Luschi et al and Taha et al various types of performance metric can be used (see Luschi figure 4 and 6 and Taha paragraph 0030). Further, Baumert teaches using the parameter indicative of the signal quality is a parameter indicative of a vertical eye opening of the channel signal (see figure 1). Therefore it would have been obvious to an ordinary skilled in the art at the time the invention was filed to use a parameter indicative of a vertical eye opening of the channel signal since it is mere substation of a known quality parameter with another. The motivation or suggestion to do so is to accurately detect quality of the received signals.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luschi et al (US 2009/0110036) in view of Taha et al (US 2008/0159373) and further in view of Bien et al (US 2010/0207797).
.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luschi et al (US 2009/0110036) in view of Taha et al (US 2008/0159373) and further in view of Yamaguchi (US 2008/0075160).
Regarding claim 12, which inherits the limitations of claim 1, Luschi et al in view of Taha does not expressly teach having a finite impulse response filter to filter the quantized code. However, using the FIR filter to filter the received signals before the decision circuit is well known in the art. Further, in analogous art, Yamaguchi discloses using FIR filter to remove the ISI interference. Therefore, it would have been obvious to an ordinary skilled in the art at the time the invention was filed to use a FIR filter. The . 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luschi et al (US 2009/0110036) in view of Taha et al (US 2008/0159373) and further in view of Smadi (US 2012/0009888).
Regarding claim 13, which inherits the limitations of claim 1, Luschi et al in view of Taha does not expressly teach the controller further compares the parameter indicative of the signal quality of the channel signal to a failure threshold. However the controller further compares the parameter indicative of the signal quality of the channel signal to a failure threshold were well known in the art. Further, in analogous art, Smadi teaches the controller further compares the parameter indicative of the signal quality of the channel signal to a failure threshold, and determines that the channel has failed responsive to the comparison (see paragraph 0061). Therefore it would have been obvious to an ordinary skilled in the art at the time the invention was filed to compares the parameter indicative of the signal quality of the channel signal to a failure threshold. The motivation or suggestion to do so is to accurately select the appropriate mode of signal detection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAISON JOSEPH whose telephone number is (571)272-6041.  The examiner can normally be reached on M-F 8 - 4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571 272 3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAISON. JOSEPH
Primary Examiner
Art Unit 2633



/JAISON JOSEPH/           Primary Examiner, Art Unit 2633